Citation Nr: 1300955	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial compensable evaluation for diabetic dermopathy.

4.  Entitlement to an initial compensable evaluation for diabetic retinopathy with macular degeneration.

5.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964, to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision.  The Veteran filed a Notice of Disagreement in September 2007.  The Veteran was provided with a Statement of the Case in January 2009.  In a February 2009 VA Form 9, the Veteran perfected his appeal of the issues currently before the Board. 

In October 2012, the Veteran testified at a Board hearing (via video conference) before the undersigned Veterans Law Judge.  On the record at this hearing, the Veteran withdrew his appeal concerning the issues of entitlement to: (1) an initial evaluation in excess of 10 percent prior to May 16, 2007, and an evaluation in excess of 40 percent from may 16, 2007, for benign prostate hypertrophy with intermittent bladder obstruction; (2) a compensable evaluation for erectile dysfunction; and (3) a higher level of special monthly compensation based on loss of use of a creative organ.  See Transcript of Board Hearing, pp. 2-3 (Oct. 17, 2012); 38 C.F.R. § 20.204(b)(1) (2012).  Hence, these issues are no longer a part of the current appeal.  A transcript of these proceedings has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain outstanding VA treatment records and private treatment records and 2) obtain current VA examinations.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran indicated at his October 2012 Board hearing that he had been continually receiving treatment at the VA Medical Center from August 2010, to present for treatment of his diabetic retinopathy and macular degeneration.  Further, the Veteran indicated that from 2006 to present he has received treatment for his diabetic dermopathy.  The VA Medical Center treatment records in the claims file show that the Veteran has also been treated for his diabetes and associated complications.  However, records dated since April 2007 have not been associated with the claims file.  Attempts should be made to obtain current VA records.  Also, the Veteran indicated at the October 2012 Board hearing that he saw a private physician for his diabetic retinopathy and mascular degeneration.  He also submitted a copy of a private eye examination conducted in April 2011.  This examination stated that it was prepared by a Dr. M.T. for a Dr. J.P.  There is no indication that the RO has previously attempted to obtain these records. Accordingly, remand is required to obtain any outstanding VA medical records and private treatment records.

Second, remand is required to obtain current VA examinations regarding the Veteran's diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, diabetic dermopathy, and diabetic retinopathy.  The most recent VA examinations for the Veteran's diabetic dermopathy was conducted in July 2007, for diabetic retinopathy in February 2007, and for diabetes and peripheral neuropathy of the bilateral lower extremities in January 2007.   The record shows that the Veteran has repeatedly complained that all of his conditions have continually worsened, as seen in his February 2009 VA Form 9 and testimony from the October 2012 Board hearing.  

Although the Board notes that the Veteran has been administered a private examination for his macular degeneration in April 2011, that examination is not sufficient for rating purposes as it does not appear to be associated with the required Goldman chart.  The Board notes that in all cases, visual field evaluation results must be recorded on a standard Goldman chart, and that the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77 (2012).  It is also further provided that the examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in 38 C.F.R. § 4.76(a) (2012) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart). When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  Id. The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.  Id. 

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a)  (2011).  The most recent examinations are from 2007, over five years ago.  Indications from both the Veteran's statements at the October 2012 Board hearing and recently submitted VA Medical records and private treatment records show that the Veteran's conditions may be worsening.  As such, the RO must provide the Veteran with new examinations. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, diabetic dermopathy, and diabetic retinopathy. The AMC must specifically request the Veteran provide information regarding Dr. M.T. and Dr. J.P. in regard to his April 2011 private eye examination.   Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate in-person diabetic examination to determine the current severity of the impairment resulting from his service-connected diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, and diabetic dermopathy.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

4. The AMC must also schedule the Veteran for an appropriate in-person VA eye examination to determine the severity of the service-connected diabetic retinopathy.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All tests and studies deemed necessary should be performed.  A complete rationale for all conclusions must be provided.

All appropriate diagnostic testing should be performed to determine visual acuity of both eyes (corrected and uncorrected).   A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


